Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 16-19, 22, 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2020. 
Applicant's election with traverse of Group I (claims 1-6, 8-10, 12-13 and 15) in the reply filed on 11/02/2020 is acknowledged.  The traversal is on the ground(s) that no burden of search was established by Examiner.  This is not found persuasive because this application is filed under rule PCT 371, which follows lack of unity procedures when restricting a case. Under lack of unity, Examiner is not required to show burden of search. Nonetheless, Group I relates to a sprinkler (classified in A62C37/46); Group II relates to a method of controlling operation of a sprinkler (classified in A62C37/04); and Group III relates to a sprinkler classified in A62C3/002). Thus there is a burden of search between groups. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing assembly” in claim 1. This limitation meets the three prong test because 1) it uses a nonce term “assembly”; 2) it is modified by functional language: to prevent flow; and 3) it is not modified by any structural language. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification, paragraph 0014, discloses the sealing assembly as a sealing button or plug within the outlet. Examiner will interpret it as such, or equivalent thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses: “a load member engaged with the second end of the frame contacts the first end portion of the hook member at a location aligned with the longitudinal axis and opposed to the strut member to;” This sentence appears to be incomplete, which renders the claim indefinite. For examination purposes, Examiner will interpret the limitation as: a load member engaged with the second end of the frame contacts the first end portion of the hook member at a location aligned with the longitudinal axis and opposed to the strut member. 
The term "an actuator proximate the second end portion of the hook member" in claim 1 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the It is unclear how close the actuator needs to be to the second end portion of the hook member to be considered “proximate”. 
Claim 4 discloses: “at least one of the fracture regions in the pair of fracture regions fracturing in the actuated state of the .” This sentence appears to be incomplete, which renders the claim indefinite; as its metes and bounds are not known. For examination purposes, Examiner will interpret the limitation as: at least one of the fracture regions in the pair of fracture regions fracturing in the actuated state of the releasing mechanism. 
All other pending claims are indefinite for depending on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pounder et al (U.S. 2006/0060361) in view of Simons (U.S. 4,757,865) and Gil (U.S. 2002/0036090).
Regarding claim 1, Pounder teaches a sprinkler (10) comprising: a frame (40) having a first end (lower end of 40) and a second end (upper end of 40) spaced apart along a longitudinal sprinkler axis (axis A), the first end of the frame has a body (20) including an inlet (21), an outlet (22), and an internal passageway (23) extending between the inlet and the outlet along the 

    PNG
    media_image1.png
    552
    643
    media_image1.png
    Greyscale

However, Pounder does not teach the link member having a fracture region and internal edges defining a central slot, the strut member and the hook member extending through the central slot such that the hook member and the strut member are spaced apart in the central slot to contact opposed internal edges of the link member; and an actuator proximate the second end portion of the hook member and the second end of the strut member in the unactuated state of the releasing mechanism at a location between the link member and the second end of the strut member, the actuator separating the hook and strut members in the actuated state of the releasing mechanism to break the link member.
Simons teaches a fire sprinkler wherein a link member (link assembly 15) having a fracture region (region in between sheet 16 and 17) and internal edges defining a central slot (internal edges of recess 19/21, seen in Fig 3), a strut member (8) and a hook member (9) extending through the central slot (as seen in Fig 2 and 4) such that the hook member and the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pounder to incorporate the teachings of Simons to provide such a link member because the link member, as taught by Simons, provides increased transfer of heat, which achieves faster response time in the event of a fire (as disclosed in col 1, lines 48-61 of Simons).  
Gil teaches a controlled fire sprinkler that includes an actuator (F) proximate to a second end portion of a hook member (4) and a second end of a strut member (shown below) in an unactuated state of the releasing mechanism (as seen in Fig 3) at a location between a link member (shown below) and the second end of the strut member (as seen below), the actuator separating the hook and strut members in the actuated state of the releasing mechanism to break the link member (when the actuator is activated the actuator causes the link to break from the strut and allows for seal 3 to open). 

    PNG
    media_image2.png
    467
    522
    media_image2.png
    Greyscale


Note: references made in parenthesis hereafter are referencing Pounder, unless otherwise stated.
Regarding claim 2, Pounder, Simons and Gil teach the sprinkler of claim 1, wherein the strut member contact with the first end portion of the hook member defines a contact region (defined at 62a), the internal edge of the link member in contact with the strut member at a first distance from the contact region (first distance defined from 62a to the point of contact of link 63 and the strut 61), the actuator being positioned at a second distance from the contact region that is greater than the first distance (in combination, Gil teaches an actuator F, wherein the distance between the contact region and the actuator is greater than the first distance, as seen in Fig 3 of Gil).
Regarding claim 3, Pounder, Simons and Gil teach the sprinkler of claim 1, wherein the load member (83) comprises a threaded member (threaded passageway 81h, as seen in Fig 2) and wherein the frame includes a pair of frame arms (41 and 42) disposed about the body extending from the outlet to the second end of the frame (as seen in Fig 1) and converging 
Regarding claim 4, Pounder, Simons and Gil teach the sprinkler of claim 1, wherein the fracture region of the link member includes a pair of fracture regions (defined by 25 of Simons) disposed about the central slot so as to be located between the strut and the hook members in the unactuated state of the releasing mechanism (as seen in Fig 4 of Simons, the fracture region is disposed about the central slot and are located between the strut and hook members), at least one of the fracture regions in the pair of fracture regions fracturing in the actuated state of the releasing mechanism (in the actuated state of the releasing mechanism 25 fractures from one another, as seen in Fig 3, to break its structure to allow for the strut to open the sealing member).
Regarding claim 5, Pounder, Simons and Gil teach the sprinkler of claim 4, wherein the link member is substantially rectangular (as seen in Fig 4 of Simons, the link 15 is substantially rectangular and includes a rectangular slot) having an outer peripheral edge surrounding the central slot (outer periphery of 15), the link member including parallel elongate portions about the central slot (shown below), the pair of fracture regions comprising a notch formed in one of the elongate portions along the peripheral edge (each fracture region comprises at least one dimple, as disclosed in col 3, lines 1-3 of Simons, which are interpreted as notches).

    PNG
    media_image3.png
    330
    424
    media_image3.png
    Greyscale

Regarding claim 8, Pounder, Simons and Gil teach the sprinkler of claim 1, wherein the internal edges include opposed chamfered edges (26 of Simons) for contacting the strut and hook members in the unactuated state of the releasing mechanism (as seen in Fig 4 of Simons).
Regarding claim 9, Pounder, Simons and Gil teach the sprinkler of claim 1, wherein the second end portion of the hook member has a recess through which the actuator is coupled with the hook member (recess defined between link member and 10 of Gil), the hook member having a mounting location between the recess and the first end portion of the hook member for engaging an internal edge of the link member (mounting location defined on the link member where hook member 4 attaches to, seen in Fig 3 of Gil).
Regarding claim 10, Pounder, Simons and Gil teach the sprinkler of claim 9, wherein the second end portion of the hook member is an annular formation with a circular opening defining the recess for receiving the actuator (as seen in Fig 4b of Gil, the recess is formed as an annular formation that receives the pin 12 of actuator F), the mounting location being formed adjacent the annular formation (as seen in Fig 4b).
Regarding claim 12, Pounder, Simons and Gil teach the sprinkler of claim 1. However, they do not explicitly teach the hook member defining a bend angle of 79°- 81°.
In re Antoine where the court found that it would be obvious to find an ideal parameter, if the parameter is first recognized as a result-effective variable by the prior art (MPEP 2144.05 II A and B). Since Gil identified such an angle as a result-effective variable, it would be obvious to one of ordinary skill in the art to find the ideal angle of the hook in order to place the actuator in an ideal position for activation.
Regarding claim 13, Pounder, Simons and Gil teach the sprinkler of claim 1, wherein the actuator is at least one of a solenoid actuator and a Metron actuator (as disclosed in paragraph 0037 of Gil, the actuator F comprises an electric coil 14 that drives electricity to actuate the actuator; by definition a solenoid is a type of electromagnet, the purpose of which is to generate a controlled magnetic field through a coil wound into a tightly packed helix; therefore, actuator F of Gil meets the definition of solenoid).
Regarding claim 15, Pounder, Simons and Gil teach the sprinkler of claim 1, wherein the actuator is coupled to a controller (actuator F is connected to controller C, see Fig 2 of Gil).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach a sprinkler as disclosed in claim 5, wherein the peripheral edge and the internal edge are spaced apart to define a maximum width of the elongate portion, the notch extending from the peripheral edge to the internal edge to a notch depth reducing the maximum width by over 50%. It would not be obvious to modify the prior art to include a notch, as claimed, because this is not seen in the prior art and would be considered hindsight rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752